Citation Nr: 1529670	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  05-10 802A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 percent for the service-connected residual of trigeminal neuralgia related to the in-service right facial zygomatic fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and a Psychologist


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the Army National Guard.  He served on active duty in the United States Army from July 1978 to November 1978, and from March 1981 to August 1992.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for the residuals of a right facial zygomatic fracture and assigned an evaluation of 30 percent, effective January 14, 2010.  

The appellant is appealing the initial rating that was assigned to the disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In November 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board thereafter denied the appellant's claim for an increased initial evaluation for the residuals of the right facial zygomatic fracture in a decision issued in May 2013.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A January 2014 Order of the Court vacated only that part of the Board's decision that denied an initial evaluation in excess of 30 percent for the residuals of a right facial zygomatic fracture, to include pain and headaches.  Thereafter, the Board remanded the case for additional development in July 2014; the case has now been returned to the Board for appellate review.

While the case was in remand status, the RO granted service connection for painful mastication in a rating decision issued in November 2014, and assigned an initial evaluation of 10 percent, effective January 2010.  The RO also granted a total rating due to individual unemployability (TDIU) in a rating decision issued in April 2015; the effective date for the TDIU grant was February 1, 2015, the day after the Veteran ceased working fulltime.  The case was transferred to the Board in April 2015.  Because the Veteran has apparently neither initiated nor completed the procedural steps necessary for an appeal of any aspect of these two issues, the Board has not included either one in its consideration of the matter on appeal. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The residuals of the right zygomatic arch fracture include trigeminal neuralgia.

2.  Throughout the appeal period, the appellant's trigeminal neuralgia has not resulted in complete paralysis of the fifth cranial nerve.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for the trigeminal neuralgia aspect of the residuals of the fracture of the right zygomatic arch have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8205, 8305, 8405 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  The VA letters dated in January 2010, and September 2012, provided the appellant with the Dingess notice.

The appellant's increased rating claim arises from his disagreement with the initial evaluation that was assigned to the trigeminal neuralgia related to the right zygomatic arch fracture following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in November 2011.  The appellant's VA treatment records have been obtained and associated with the file.  VA examinations were conducted in March 2010, May 2011; September 2012; and September 2014.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiners obtained a reported history from the Veteran and the examiners conducted thorough physical examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any other pertinent evidence that remains outstanding.  

The VA opinions obtained are adequate: they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2014 Board remand, VA medical treatment records were obtained and the appellant was afforded VA examinations in September 2014.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claims.

II.  Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

The Court has considered when the described conditions in a case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Court ruled that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Review of the evidence of record reveals that the appellant underwent a VA medical examination in March 2010; the examiner reviewed the medical history of the in-service right facial injury.  The appellant reported that he experienced pain in the area of the injury and headaches secondary to the pain.  He described the pain as a dull aching pain that was intermittent and radiated to a right temporofrontal headache.  He said that the pain and headaches occurred four times per week and lasted about an hour.  On physical examination, the examiner did not find any muscle injury.  There was no nerve or tendon damage.  The examiner noted that the fracture was causing pain in masseter muscle origin and masseter muscle activities such as chewing and that the fracture was also causing temporal right-sided headaches.  There was no bone deformity other than a slight depression in the right zygomatic arch.  A CT scan revealed the presence of sinus disease.  The examiner noted that the appellant worked fulltime in air condition repair and that he had missed two weeks of work due to severe headaches during the prior year.  The examiner rendered a diagnosis was right facial zygomatic arch fracture.  The examiner concluded that the disability had a mild effect at worst on the appellant's usual daily activities. 

In his May 2010 notice of disagreement, the appellant contended that his symptoms were more consistent with complete paralysis of the facial nerve and that he was entitled to a 50 percent rating rather than the 30 percent rating.  VA treatment records dated in 2010 show continued treatment for complaints of headaches.  In May 2011, colleagues of the appellant indicated that they had witnessed the appellant experiencing severe headaches that caused discomfort and interfered with his work. 

The appellant was afforded a VA neurologic examination in May 2011; the examiner reviewed the claims file.  The appellant reported similar complaints to those he made at his March 2010 VA examinations.  The examiner noted the appellant's report that his headaches occurred weekly and that most of the attacks were prostrating. On physical examination, the appellant's cranial nerves were intact.  He had increased sensitivity to pinprick and light touch in the region from the right zygomatic arch running along the distal edge of the right zygomatic bone.  The appellant also had complaints of pain in that area that was exacerbated by chewing.  The examiner noted that the appellant worked fulltime in air condition repair.  Over a one year period, he reported that he had missed four weeks of work due to severe headaches.  The examiner rendered a diagnosis of migraine headaches with residual face pain secondary to trauma. 

At his November 2011 Travel Board hearing, the appellant testified that his service-connected disability resulted in pain and headaches.  He indicated that these problems affected his life, including his ability to work.  In a September 2012 written statement,  a colleague recalled that the appellant had been complaining about headaches ever since they met, that he said the headaches were severe and that it appeared the headaches were affecting him during work.  In October 2012, the appellant's spouse state that the appellant repeatedly had extreme migraine headaches throughout the workday.  She indicated that he would lie down at home as much as possible because of the headaches.  VA treatment records dated in 2011 and 2012 reflect continued treatment for complaints of headaches.  An August 2011 note includes an assessment of sinus headaches related to chronic sinusitis versus simply posttraumatic.  The appellant's medication was changed in November 2012, due to worsening symptoms exacerbated by his sinus complaints.

The appellant underwent a VA neurologic examination in September 2012.  The examiner reviewed the claims file.  A diagnosis of migraine headaches was rendered.  The appellant reported symptoms that included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, sensitivity to light and sensitivity to sound.  The appellant's typical head pain was said to be constant and on both sides of the head.  The examiner indicated that the appellant did not have characteristic prostrating attacks of migraine headache pain and, as such, he did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the appellant's headaches impacted his work because he said he had to take breaks four times a day to lie down.

VA treatment records dated in 2013 and 2014 indicate that the appellant continued to complain of headaches.  In December 2013, the appellant described his headaches as throbbing in nature and occurring suddenly without warning.  He said that they lasted two to three hours and light and loud noises bothered him.  The appellant also stated that the headaches occurred three to four times per week.  

The appellant was afforded a VA neurological examination in September 2014; the examiner reviewed the claims file.  The examiner rendered a diagnosis of trigeminal neuralgia and indicated that the appellant had symptoms that included severe intermittent pain, paresthesias and/or dysthesias and numbness.  Muscle strength testing was normal.  The examiner concluded that the appellant's sensation to pinprick was increased on the right upper face and mid-face compared to the left side of his face.  The examiner indicated that the appellant had posttraumatic headaches that occurred four times per week and lasted about one hour.  The examiner stated that the cranial nerve condition did not impact the appellant's ability to work.  

The appellant was also afforded a VA muscle examination in September 2014; the examiner reviewed the claims file.  The appellant reported that the muscle pain could precipitate a headache that could cause lack of focus and concentration at work.  The examiner rendered a diagnosis of status post right zygomatic arch with right masseter and right temporalis involvement.

The Board notes that service connection for chronic sinusitis secondary to the facial fracture was granted in a rating decision issued in December 2012.  The RO assigned an initial rating of 50 percent under 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (Diagnostic Codes 6510 -6514), effective from September 28, 2012 (the date of the VA examination).  Fifty percent is the maximum evaluation available and that evaluation is assigned when there is near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  The appellant has not disagreed with this evaluation.

The Board also notes that the appellant has been granted a 10 percent evaluation for pain in the masseter muscle origin which affected masseter muscle activities such as chewing under Diagnostic Code 5325, muscle injury facial muscles.  This code section dictates that injury to the facial muscles should be evaluated as a functional impairment of the seventh (facial) cranial nerve neuropathy (under Diagnostic Code 8207) or as a disfiguring scar (under DC 7800).  To date, the appellant has not disagreed with this evaluation.

The appellant has also been granted service connection for trigeminal neuralgia as a residual of the in-service right facial zygomatic fracture.  He has been assigned an initial evaluation of 30 percent under Diagnostic Code 8499-8405 since the award of service connection effective January 14, 2010.  See 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99").  Diagnostic Code 8405 contains the criteria pertaining to neuralgia of the fifth (trigeminal) cranial nerve.

The trigeminal nerve is sensory in supplying the face, teeth, mouth, and nasal cavity, and motor in supplying the muscles of mastication.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th edition, p. 1124 (1988).  The regulations for evaluating neurological conditions state that disability is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Speech disturbances, impairment of vision and visceral manifestations are also to be considered. 

38 C.F.R. § 4.123 explains that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, is to be rated on the scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  On the other hand, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale as neuritis, with a maximum equal to moderate incomplete paralysis for the nerve involved.  38 C.F.R. §§ 4.124 ; 4.124a, Diagnostic Code 8405 note. 

Neuritis of the fifth (trigeminal) cranial nerve is rated under Diagnostic Code 8304 and neuralgia of the fifth (trigeminal) cranial nerve is rated under Diagnostic Code 8405.  Both are rated as for paralysis of that nerve under Diagnostic Code 8205.  Evaluations under Diagnostic Code 8205 are dependent upon the relevant degree of sensory manifestation or motor loss.  A 10 percent rating is warranted if there is moderate incomplete paralysis.  A 30 percent evaluation under this code is warranted for severe incomplete paralysis and a 50 percent rating contemplates complete paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

In this case, there is no evidence that the appellant's trigeminal neuralgia is characterized by complete paralysis of the nerve.  Therefore, pursuant to the dictates of 38 C.F.R. § 4.123, the neuralgia is to be rated with a maximum equal to severe, incomplete, paralysis based on the appellant's sensory disturbance, and constant pain, at times excruciating.  Under Diagnostic Code 8405, incomplete severe paralysis of the trigeminal nerve warrants a 30 percent evaluation.

As previously noted, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.  

In this case, the appellant is not entitled to a separate evaluation for migraine headaches under Diagnostic Code 8100 because he is already receiving the maximum rating for sinusitis under Diagnostic Code 6513.  That maximum 50 percent evaluation under this Diagnostic Code is assigned when there is near constant sinusitis characterized by headaches.  Furthermore, the appellant is also being compensated for constant pain, at times excruciating, in his face under Diagnostic Code 8405.  

The Board has also considered the appellant's statements that he is entitled to a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence concerning the nature and extent of the appellant's trigeminal nerve disability as a residual of the fractured right zygomatic arch has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the appellant's disability picture does not more nearly approximate a rating in excess of 30 percent.

The Board has also considered whether the appellant is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record reflects that the appellant has not required any hospitalization for the trigeminal nerve disability, nor has he required extensive or frequent treatment.  The classification of the disability as neuralgia includes consideration of constant pain, at times excruciating, and sensory disturbances.  As such, the manifestations of the appellant's trigeminal nerve disability are not in excess of those contemplated by the initial 30 percent rating.  

Even accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from the trigeminal nerve pathology would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 15.  

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for the neuralgia disability on appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of the trigeminal nerve disability.

Therefore, the evidence does not show that the trigeminal nerve disability presents such an unusual or exceptional disability picture as to require referral for an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

The Board acknowledges that the appellant, in advancing this appeal, believes that his neuralgia on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments; however, the competent medical evidence offering detailed descriptions of the symptoms associated with the trigeminal nerve and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an increased evaluation is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the neuralgia disability on appeal.  

The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation or for an additional separate evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the appellant's trigeminal nerve increased initial rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating due to individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while an initial rating is at issue, there no evidence of unemployability due to the trigeminal nerve disability has been presented.  In fact the appellant was working fulltime to the end of January 2015, and he was awarded TDIU based on all of his service-connected disabilities as of February 1, 2015.

Finally, in light of the holding in Fenderson, the Board has considered whether the appellant is entitled to a "staged" rating for his trigeminal nerve disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for this neuralgia disability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board finds that at no time during the claim/appellate period has the trigeminal nerve disability on appeal been more disabling than as currently rated.


ORDER

An initial evaluation in excess of 30 percent for the trigeminal neuralgia as a residual of the service-connected right zygomatic arch fracture is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


